Citation Nr: 0639225	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-14 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
PTSD and, if so, whether the reopened claim should be 
granted.

2.  Entitlement to service connection for diabetes mellitus 
to include as secondary to herbicide exposure.

3.  Entitlement to service connection for diabetic 
neuropathy, peripheral neuropathy, heart murmur, 
hypertension, mitral valve prolapse, and/or sexual 
dysfunction as secondary to diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1964 to 
May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

In its December 2002 rating decision the RO appears to have 
determined that new and material evidence to reopen the 
veteran's previously denied claim for PTSD had been received, 
and then readjudicated the claim on a de novo basis in light 
of all the evidence of record.  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
a matter such as this the Board has a legal duty to consider 
the issue of whether new and material evidence has been 
submitted to reopen the claim regardless of the RO's action.  
See Barnett v. Brown, 8 Vet. App. 1 (1995); see also 
Fulkerson v. West, 12 Vet. App. 268, 269-70 (1999) (setting 
aside a Board decision to enable the Board to observe the 
procedure required by law for reopening a final decision).  
Furthermore, if the Board finds that new and material 
evidence has not been submitted it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Therefore, the issue of whether new and material 
evidence has been submitted to reopen the veteran's claim 
seeking entitlement to service connection for PTSD is 
addressed below. 

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, No. 04-491 
(U.S. Vet. App. August 16, 2006), that reversed a decision by 
the Board, which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  VA disagrees 
with the Court's decision in Haas and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by Haas.  The specific 
claims affected by the stay include those involving claims 
based on herbicide exposure in which the only evidence of 
exposure is receipt of the Vietnam Service Medal or service 
on a vessel off the shore of Vietnam.  Once a final decision 
is reached on appeal in the Haas case, the adjudication of 
any claims that have been stayed will be resumed.  The issues 
of service connection for diabetes mellitus to include as 
secondary to herbicide exposure and service connection for 
diabetic neuropathy, peripheral neuropathy, heart murmur, 
hypertension, mitral valve prolapse, and/or sexual 
dysfunction as secondary to diabetes mellitus are affected by 
this stay.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by an unappealed 
RO rating decision in June 1996.

2.  The additional evidence received since the June 1996 
rating decision includes evidence which relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant of evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and raises a reasonable possibility of 
substantiating the claim for service connection for PTSD.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2005; a rating 
decision in December 2002; and a statement of the case in 
February 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the December 
2004 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The evidence on file at the time of the June 1996 rating 
decision consisted of the veteran's service medical records, 
which showed that in March 1966 the veteran was afforded a 
mental status examination in connection with offenses 
involving several articles of the Uniform Code of Military 
Justice and was found to have an emotionally unstable 
personality.  He was recommended for administrative 
discharge.  Post-service, the veteran was hospitalized by VA 
beginning in February 1979 on a voluntary basis for treatment 
of alcohol addiction and situational depression.  Major 
depression, recurrent by history, was diagnosed on a 
subsequent VA psychiatric examination in April 1996.  It was 
noted on this examination that the veteran had some vague 
symptoms, which are usually associated with PTSD; however, 
when asked, he really could not give a clear answer as to 
whether or not he had social avoidance, the night sweats, 
nightmares, and other symptoms associated with that disorder 

Based on the above, the RO in June 1996 denied service 
connection for PTSD on the basis that PTSD was not shown by 
the evidence of record.  The veteran was notified of that 
decision and of his appellate rights.  He did not appeal that 
decision, which is final.  38 U.S.C.A. § 7105.

In February 2002, the veteran submitted an application to 
reopen his previously denied claim of entitlement to service 
connection for PTSD.

The law provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  § 38 U.S.C.A. § 5108.

New and material evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
opportunity of substantiating the claim.  38 C.F.R. § 3.156.

The medical evidence received subsequent to the June 1996 RO 
rating action include VA medical records showing diagnoses of 
mood disorder, depression and PTSD.  Additionally, in a 
statement received in October 2002, the veteran described 
several events in service which he attributes to the 
development of PTSD.  These events include the veteran's 
report that in June or July 1965, he picked up the severed 
head of a crash victim that had fallen off a stretcher and 
rolled by his feet.  The veteran also reported that he was 
responsible for the disposal of a bomb over the side of his 
ship after its time delayed fuse had been triggered.

Upon a review of the evidence, the Board finds that the 
submitted evidence is new, and does bear directly on the 
question of whether the veteran has PTSD related to service.  
The medical evidence recently submitted shows for the first 
time a diagnosis of PTSD.  Additionally, this evidence 
provides a more complete picture of the veteran's disability 
and its origin, and thus is not cumulative or redundant and 
raises a reasonable possibility of substantiating the claim.  
As such, it is considered new and material evidence that 
raises a reasonable possibility of substantiating the claim 
for service connection for PTSD.  Having agreed with the RO 
determination that new and material evidence has been 
submitted; the veteran's previously denied claim for service 
connection for PTSD is reopened. 

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once, a claim is reopened, the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).  Here, as noted below in the Remand, the 
Board is requesting additional development with respect to 
the underlying claim for service connection for PTSD, and 
will issue a final decision once that development is 
complete, if the case is ultimately returned to the Board. 


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened and to 
this extent only, the appeal is granted.


REMAND

In order for a claim for service connection for PTSD to be 
granted, there must be: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and one or more in- service stressors; and (3) 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and a 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2006); see also Cohen v. Brown, 10 Vet. App 128 
(1997).

In response to an RO letter in October 2002 requesting 
specific information concerning his alleged in-service 
stressors, the veteran in a written statement, dated that 
same month, asserted that he was exposed to the severed head 
of a crash victim while aboard the U.S.S. Independence in 
June or July 1965.  He also related accompanying an 
accidentally armed bomb up to the hanger bay of this ship and 
dropping it over the side prior to its detonation and 
handling apparently armed fuses that had been triggered by a 
hard fall down an elevator shaft.  He listed the names of 
several comrades who might be aware of these events.

It does not appear that an attempt by the RO to corroborate 
the events claimed by the veteran as stressors with the U.S. 
Army and Joint Services Records Research Center (JSRRC) has 
been undertaken.

Additionally, after having carefully reviewed the record, the 
Board finds that the notice and development requirements have 
not been fully satisfied with respect to the issue on appeal.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Specifically, 
the law requires VA upon receipt of a complete or 
substantially complete application  for "service 
connection" to notify the claimant of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of a claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file, and ensure 
that all notice and duty to assist 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A; 38 C.F.R. § 3.159; and any 
other applicable legal precedent.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Request that the veteran clearly 
identify the stressor events he 
experienced in service.  He should be 
requested to provide more specific facts 
about the incidents he has described 
above, including the approximate dates, 
places and circumstances surrounding the 
stressor experiences he has set forth.  
Review the claims file in its entirety 
and gather all recorded information 
describing the veteran's claimed in-
service stressors and attempt to verify 
these experiences through appropriate 
means, to include the JSRRC.  A copy of 
the pertinent personnel records should 
accompany the request. 

3.  Make a determination as to whether 
the veteran was involved in combat and 
what stressors if any are verified.  

4.  If a stressor is verified or if the 
veteran is found to have combat status, 
the veteran should be scheduled for VA 
examination by a psychiatrist in order to 
determine the nature and severity of any 
psychiatric illness, to include post-
traumatic stress disorder.  If there are 
multiple psychiatric disorders diagnosed, 
the examiner should indicate, to the 
extent possible, the symptoms 
attributable to each disorder along with 
their respective Global Assessment of 
Functioning numerical score.  The claims 
file must be made available to the 
examiner in conjunction with the 
examination.  All indicated tests are to 
be conducted.  Inform the examiner that 
only a stressor which has been verified 
by the RO or the Board may be used as a 
basis for a diagnosis of post-traumatic 
stress disorder.  If the diagnosis of 
post- traumatic stress disorder is deemed 
appropriate, the examiner should specify 
whether the stressor found to be 
established by the record was sufficient 
to produce post-traumatic stress 
disorder, and whether there is a link 
between the current symptomatology and 
the in service stressors found to be 
established by the record.

5.  Then, readjudicate the issue of 
entitlement to service connection for 
PTSD in light of all pertinent evidence 
and legal authority.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case should 
contain notice of all relevant actions 
taken on the claim for benefits to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


